Citation Nr: 1448222	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the lumbar spine prior to July 11, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to service connection for left leg disability, claimed as secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for disability productive of fatigue. 

4.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011, and a transcript of the hearing is of record. 

In May 2011, the Board determined that the criteria for an initial compensable rating for right elbow disability were not met, and remanded for further development the issues of service connection for a left leg disability, to include on a secondary basis, an upper respiratory disability, a deviated nasal septum, and fatigue, as well as the issue of entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability.

In a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for a deviated septum and allergic rhinitis, and sinusitis, and these awards represent a complete grant of the benefits sought.  The AMC also increased the rating for lumbar spine disability from 10 to 40 percent, effective July 11, 2011.  These new awards increased the combined rating to 100 percent from July 11, 2011.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. 
In light of the 100 percent schedular rating, the Board finds the question of entitlement to a TDIU rendered moot since July 11, 2011.  Nonetheless, the Board observes that during a May 2014 VA mental health examination, the Veteran stated that was unemployed and that he quit working due to his lumbar spine, left leg, and knee disabilities approximately 4 or 5 years previously (or, in approximately 2009).  Consequently, the Board finds that the issue of unemployability due to service-connected disabilities has been raised for the period prior to July 11, 2011.  

With regard to the issue of entitlement to service connection for disability of the left lower extremity, as secondary to his lumbar spine disability, the Board notes that the neurological manifestations of the Veteran's left lower extremity will be considered in determining the appropriate rating for the lumbar spine disability.  

The issues of entitlement to service connection for disability productive of fatigue, and a TDIU prior to July 11, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 11, 2011, the Veteran's service-connected lumbar spine disability was primarily manifested by osteoarthritis, degenerative disc disease, painful motion, and flexion to 80 degrees.  There is no evidence of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes of disc disease having a total duration of at least two weeks but less than four weeks per year.



2.  Since July 11, 2011, the Veteran has been in receipt of the maximum rating for limitation of motion of the thoracolumbar spine.  There is no evidence of ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.

3.  The Veteran's lumbar spine disability is productive of radiculopathy in the left leg approximating mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2011, the criteria for an initial rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2013).

2.  Since July 11, 2011, the criteria for a rating in excess of 40 percent for lumbar spine disability have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2013).

3.  The criteria for a separate rating of 10 percent, but no higher, for radiculopathy of the left leg, secondary to lumbar spine disability, are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.310, 4.71a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.   See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 




These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's increased rating claims stem from his disagreement following the grant of service connection for his lumbar spine disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO provided the Veteran a pre-adjudicatory August 2006 notice letter, which advised the Veteran of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  An additional notice letter was sent in June 2011.  The RO also advised the Veteran as to how disability ratings and effective dates are assigned.   After all notice was provided, the RO readjudicated the claims in a February 2013 SSOC. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, private medical evidence, VA medical evidence, to include from the Durham VAMC and Raleigh CBOC, a hearing transcript, and the Veteran's statements in support of his claims.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  To the contrary, when responding to the February 2013 SSOC, his accredited representative indicated the Veteran did not have any additional evidence to submit regarding this appeal and asked that the AMC immediately return the case to the Board in order to expedite the case.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the April 2011 hearing, the undersigned VLJ and representative for the Veteran outlined the issues on appeal and engaged in a conversation as to substantiation of the claims.  Based on the Veteran's hearing testimony, the Board remanded the claim to afford him additional VA examinations.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).


Claim for Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 
If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

During service, the Veteran had low back complaints.  In January 2005, the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine which showed evidence of a small left paracentral disc herniation without spinal stenosis, early degenerative disc disease at L4-L5 and L5-S1 levels, and an old mild compression deformity of L5.  In a March 2005 STR, the Veteran was assigned a limited duty profile for low back pain with radiation down the left leg.  Later in the month, he was referred to a private neurological surgeon, Dr. R.L. associated with Goldsboro Neurological Surgery, P.A.  According to a March 2005 medical evaluation report, Dr. R.L. stated that the Veteran had some limitation on range of motion testing of the lumbar spine, both in flexion and extension with minimal pain.  His reflexes were symmetrical and no deficits were seen.  Straight leg raising was negative.  Dr. R.L. stated that the Veteran had discogenic back pain and superimposed S1 radicular irritation, with concordant findings on MRI.  It was noted that this radicular irritation caused a certain degree of compression of the S1 nerve root.

The Veteran's pre-discharge application for VA benefits was received in August 2006. He was then afforded a VA-sponsored examination of the spine by a medical doctor.  Range of thoracolumbar spine motion was performed:  Flexion was to 80 degrees; extension to 20 degrees; bilateral lateral flexion to 20 degrees; and bilateral rotation to 15 degrees.  Pain was present at all endpoints.   There was no evidence of radiating pain on movement, muscle spasms, or tenderness.  Straight leg raising test, bilaterally, was negative.  There was no evidence of ankylosis of the lumbar spine.  After repetitive-use testing, there was additional limitation in the form of pain; there were no signs of fatigue, weakness, lack of endurance, incoordination, or additional limitation in range of motion.  

There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurologic examination of the lower extremities revealed normal motor and sensory function.  Knee and ankle jerks, bilaterally, were noted as 1+.  X-rays of the lumbar spine showed evidence of early, minimal osteoarthritic changes form L2-L5. The examiner stated that the effects of the Veteran's lumbar spine disability on his occupation included pain and discomfort with pain, pushing, pulling, lifting and carrying heavy objects and with prolonged standing, walking, and running.  Effects on his daily activities included pain and discomfort taking out the trash, gardening, pushing a lawnmower, vacuuming, and with prolonged walking and shopping.

The Veteran was discharged from military service in October 2006.

In February 2008, the Veteran underwent a VA physical therapy consultation for chronic lumbar spine injury and radiculopathy.  He reported over 8 years of low back pain and radicular symptoms into the left lower extremity with burning in to the left foot.  The physical therapist stated that the Veteran's pain was constant and ranging from 2-8/10 and could radiate with sensory disturbance at plantar surface of foot and was described as a temperature-burning and hot sensation.  The Veteran had a positive left straight leg raising test.  His treatment plan included an independent home exercise program.  Diagnosis was left lumbar radiculopathy or sciatica.  

An October 2008 MRI of the lumbar spine showed evidence of L5-S1 degenerative disc disease eccentrically abutting both descending S1 nerve roots in the lateral recesses, left greater than right. An October 2008 VA neurologic consultation note indicates that the Veteran has mild age-appropriate disc disease, slightly worse at L5-S1 with no significant nerve root compression.  

In May 2009, the Veteran had an initial VA physical therapy evaluation due to his lumbar spine disability.  Manual therapy was performed.  He had occasional burning and tingling in both feet, greater on the left.  

On July 11, 2011, VA afforded the Veteran an additional VA examination of the spine.  Examination of the muscles of the thoracolumbar spine revealed spasms, bilaterally.  There was no evidence of atrophy, guarding, pain with motion, tenderness, or weakness.  Muscle spasms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion of the lumbar spine was to 30 degrees; extension was to 20 degrees; bilateral lateral flexion was to 20 degrees; and bilateral lateral rotation was to 30 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion, and no additional limitations were present after three repetitions of range of motion.  Sensory and motor examinations of the lower extremities were normal, bilaterally.  Muscle tone was normal.  Muscle atrophy was not present.  Diagnosis was degenerative disc disease of the lumbar spine with left leg neuropathy.  Based on the findings from this examination, the RO increased the rating to 40 percent, effective July 11, 2011.

During a November 2011 VA-sponsored evaluation, neurologic evaluation of the lower extremities was performed.  Motor and sensory examinations were within normal limits.  Knee and ankle jerks were 2+, bilaterally.

Under the General Rating Formula, an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disorder is not warranted prior to July 11, 2011.  In this regard, there is no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or severe muscle spasm or guarding.  Rather, the medical evidence reveals forward flexion of the lumbar spine to no less than 80 degrees, as exhibited during the 2006 examination.  The Veteran had a normal gait and there was no evidence of severe muscle spasm or guarding.   The criteria for an initial rating higher than 10 percent are therefore not met prior to July 11, 2011.

There was objective evidence of pain on range of motion testing during the 2006 VA examination.  After repetitive-use testing there was additional limitation in the form of pain, but not by fatigue, weakness, lack of endurance, incoordination, or additional limitation in range of motion.  As noted, range of motion was to 80 degrees.  Overall, any functional loss present in the lumbar spine is adequately accounted for in the 10 percent rating assigned prior to July 11, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

Under the IVDS Formula, an initial rating in excess of 10 percent prior to July 11, 2011, is not warranted for the lumbar spine disability.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See Diagnostic Code 5243.  Significantly, the record does not show and the Veteran does not assert that his lumbar spine disc disease has required bed rest prescribed by a physician.  Because the competent evidence does not show that the Veteran's degenerative disc disease of the lumbar spine is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks per year, the criteria for an initial rating in excess of 10 percent for the service-connected lumbar spine disability prior to July 11, 2011 are not met pursuant to Diagnostic Code 5243.

For the period since July 11, 2011, a rating higher than 40 percent is not warranted under the General Rating Formula.  Notably, a 40 percent rating is the maximum rating for limitation of motion of the lumbar spine under VA regulations, and the competent evidence affirmatively shows that the Veteran does not have ankylosis of the entire thoracolumbar spine to warrant a higher rating of 50 percent under the General Rating Formula.  Likewise, under the IVDS formula, a rating higher than 40 percent is not warranted because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.  Since July 11, 2011, a rating higher than 40 percent for the lumbar spine disability is not therefore warranted under Diagnostic Codes 5242 and 5243.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.  

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).   

The rating schedule does not define the terms "mild," "moderate," or "severe."   Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2013).


Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Resolving any doubt in the Veteran's favor, the medical and lay evidence demonstrates that his neurologic symptoms in the left leg result in disability approximating the criteria for a separate 10 percent rating under Diagnostic Code 8520 by analogy to mild incomplete paralysis of the left sciatic nerve.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, DC 8520.  

The Veteran has competently reported experiencing radiating pain, numbness, and tingling in the left lower extremity since service, and the Board finds his reports credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, his lay statements are consistent with the medical evidence which shows a diagnosis of left leg radiculopathy during service and thereafter.  Although there is no evidence of significant neurologic compression in the left leg, there is objective evidence of nerve irritation and a diagnosis of radiculopathy.  This current grant of a separate 10 percent rating is based on mild symptoms in the left leg which approximate criteria for a 10 percent rating under DC 8520.  Moderate incomplete paralysis of the sciatic nerve is not shown or approximated, therefore a rating higher than 10 percent is not warranted under DC 8520.


Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).   In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability with radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disorder and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's service-connected lumbar spine disability and radiculopathy are primarily manifested by low back pain, limitation of motion, disc disease, radiculopathy in left leg, mild paresthesia and/or dysesthesia, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243, 8520; DeLuca, supra.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability and radiculopathy, but the medical evidence reflects that those manifestations are not present.  

There is no evidence in the record or allegation of symptoms of and/or impairment due to his lumbar spine disability with left leg radiculopathy not encompassed by the criteria for the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

(ORDER ON NEXT PAGE)




ORDER

Prior to July 11, 2011, an initial rating in excess of 10 percent for lumbar spine disability is denied.

Since July 11, 2011, a rating in excess of 40 percent for lumbar spine disability is denied.

A separate 10 percent rating for left leg radiculopathy, secondary to lumbar spine disability, is granted, subject to the laws and regulations governing monetary benefits.

REMAND

Remand is necessary to obtain any outstanding medical evidence, an addendum regarding the etiology of claimed fatigue, and a retrospective opinion in connection with the derivative TDIU claim for the period prior to July 11, 2011.

Pursuant to the 2011 remand, the Veteran underwent a VA examination to determine the current nature and etiology of claimed fatigue.  The examiner determined that the Veteran's sleep apnea and fatigue are not caused by service.  However, the Board finds the rationale inadequate because the examiner did not reconcile the in-service fatigue complaints and diagnosis of respiratory insufficiency.  It is also unclear whether the Veteran's fatigue could be attributed to another disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA evidence.

2.  Then, forward the Veteran's claims file to the examiner who conducted July 2011 VA examination for the purpose of obtaining an addendum as to the etiology of claimed fatigue.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  Indicate any and all current disabilities that are manifested by fatigue.

b.  Determine whether the Veteran's in-service fatigue symptoms to include the July 2006 diagnosis of respiratory insufficiency - primary snoring with daytime fatigue per sleep study- were early manifestations of the subsequent diagnosis of obstructive sleep apnea.  

c.  If sleep apnea is not related to service, determine whether the Veteran has ANY other chronic disability manifested by fatigue that had its onset during service or is otherwise related to service.  Comment on whether the service connected headaches and/or anxiety disorder are productive of fatigue symptoms.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

3.  Arrange for an occupational therapist, or specialist qualified in the assessment of occupational capability, to perform a RETROACTIVE REVIEW of the claims folder and provide an opinion which addresses the functional limitations that the Veteran's service-connected disabilities had on his ability to perform occupational tasks from November 1, 2006, to July 11, 2011.

After reviewing the claims file, the examiner is asked to:

Provide an opinion regarding the functional limitations that the Veteran's service-connected disabilities, either alone or in combination, had on his ability to perform occupational tasks, including sedentary and physical tasks, FROM NOVEMBER 1, 2006, TO JULY 11, 2011.  Reconcile the opinion with the Veteran's statement during a May 2014 VA mental health examination that he quit working 4-5 years prior due to service connected disabilities.

Prior to July 11, 2011, his service-connected disabilities included pineal cyst (60%); osteoarthritis of the cervical spine (20%); anal fissure (20%); lumbar spine disability (10%); tinnitus (10%); right knee disability (10%); left knee disability (10%); calcaneal bone spur, right foot (0%); right elbow disability (0%); left hydrocele with erectile dysfunction (0%); scar, right eyebrow (0%); xerosis cutis, right foot (0%); headaches (0%); left elbow disability (0%); and generalized anxiety (0%)

THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HIS NONSERVICE-CONNECTED DISORDERS OR AGE. 

A complete rationale should be provided.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Then re-adjudicate the service connection claim for fatigue and adjudicate the derivative TDIU claim for the period PRIOR TO July 11, 2011.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


